    Case 1:19-mj-30408-PTM ECF No. 1 filed 08/01/19        PageID.1     Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

United States of America,
                                               Case: 1:19-mj-30408
       Plaintiff,                              Judge: Morris, Patricia T.
                                               Filed: 08-01 -2019 At 10:26 AM
                                              Originating No. 19-cr-00 1 78
William Stanley King,
    aka William Allen Borck,
    aka Billy Borck,

   Defendant.




         GOYERNMENT'S PETITION FOR TRANSFER OF
   DEFENDANT TO ANOTHER DISTRICT AND SUPPORTING BRIEF


   Pursuant to Rule S(c)(:)(O) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring

defendant William Stanley   King,   aka William Allen   Borck, aka Billy Borck,

to answer to charges pending in another federal district, and states:

   1. On August 1,2019, defendant was arrested in the Eastern District of

      Michigan in connection with a federal arrest warrant issued in the Westem

      District of Michigan. Defendant is charged in that district with false

      statement in passport application.
   Case 1:19-mj-30408-PTM ECF No. 1 filed 08/01/19       PageID.2    Page 2 of 2



   2. Rule 5 requires this Court to determine whether defendant   is the person

      named in the arrest warrant and is entitled to a preliminary examination as

      described in Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).

   WHEREFORE, the govemment requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

                                            Respectfully submitted,

                                            MATTHEW SCHNEIDER
                                            United States Attomey


                                            s/ANTHONY P. VANCE
                                            Anthony P. Vance
                                            Assistant United States Attomey
                                            101 First Street, Suite 200
                                            Bay City, MI 48708
                                            Anthony.vance@usdoj. gov
                                            (989) 895-s712
                                            P61148

Dated: August 1,2019
